ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ROBERT H. CHESTER of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1960, be reinstated, and good cause appearing;
It is ORDERED that the petition for reinstatement is granted; provided, however, that respondent shall be required to practice under the supervision of a proctor appointed by the Office of Attorney Ethics pursuant to Administrative Guideline No. 28 for a period of one year and until further ORDER of the Court, effective immediately.